—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered November 14, 1997, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment based on his failure to satisfy certain conditions set at the plea proceeding, including the conditions of not being rearrested and of completing an assigned rehabilitation program. We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.